DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “forming a fused 3D object in a tray of a 3D printer” however, it the language is not defined to include that the tray has a shape that allows an object to be formed in it, and it is uncertain if it was meant to be claimed as on a tray.  If it is the former, to make the claim definite, the tray should be described in such a way to make formation in the way possible.  Similarly, claim 8 includes the language “within” a tray.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2001/0045678 A1).
	As to claims 1 and 8, Kubo et al. teaches formed a fused 3D object in a tray of a 3D printer (91, 9 in Figure 1, para 0018) where the tray 9 is vibrated to remove excess unfused material in Figures 5-7 and paras 0052-0053.
	As to claims 2 and 9, the rollers provide a horizontal force to the tray via movement and vibrations in paras 0051-0053.  As broadly claimed, one of ordinary skill in the art would inherently recognize that rollers are gentle vibrators an would minimize a force reaction moment or rotary imbalance against the 3D printer’s resting contacts.
	As to claim 3, as broadly claimed, the horizontal force and rollers are aided by air gaps as shown in Figs 5-7.
	As to claims 4 and 10, the speed of the rollers controls the frequency of vibration as broadly claimed in paras 0051-0053.
	As to claim 7, the object is built as claimed in para 0044.
	
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 2004/0084814 A1)
	As to claims 1 and 8, Boyd et al. teaches formed a fused 3D object in a tray of a 3D printer (12 in Fig 2D for example, para 0018) where the tray is vibrated to remove excess unfused material in para 0031.
	As to claims 2 and 9, the vibration generator 96 vibrates back and forth in para 0031, 0046.  As broadly claimed, one of ordinary skill in the art would inherently recognize that the location of the vibration generator 96 in Fig. 1 would minimize a force reaction moment or rotary imbalance against the 3D printer’s resting contacts.
	As to claim 3, as broadly claimed, the horizontal force is aided by air gaps as shown in Figs 2D and 4.
	As to claims 4 and 10, the vibration generator operational parameters such as frequency may be controlled by a computer system in para 0046.
	As to claim 7, the object is built as claimed in Figs. 2A-2D.
	
Claim(s) 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korten et al. (US 2013/0241095).
	As to claims 1 and 8, Korten et al. teaches formed a fused 3D object in a tray of a 3D printer (30 in Figure 10, para 0050-0054) where the tray 9 is vibrated to remove excess unfused material in para 0055.
	As to claims 2 and 9, the force is not required to be applied while apart of the 3D printer main system, thus force reactions and rotations are minimized by an exterior vibrating unit that shakes back and forth in para 0090.
	As to claims 4 and 10, the frequency of the vibrations must inherently be controlled to serve its purpose and not damage the 3D printed object.
	As to claim 7, the object is built as claimed in paras 0072-0076.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., Boyd et al. or Korten et al.  as discussed above in view of Dunning (US 2015/0014510 A1).
The references above teach a tray for a 3D object to be built that is support by a reaction mass with a force actuator to supply movement. The references do not disclose flexible support members that are connected to a reaction mass and chassis as claimed.
Dunning teaches a tray 12 in Figure 1 where an object is processed, a reaction mass coupled to the tray by flexible support members (20) a chassis (13,14) that is coupled to the reaction mass by second flexible support members, and a force actuator coupled to the reaction mass to apply force in paras 0009, 0036, 0060 for example.  Dunning further shows in Figure 4 a top support 420, a reaction mass coupled by 3 flexible support members such as 401. A chassis 430 coupled by other flexible support members 431, etc. and actuators as described in para 0060.  The flexible mounts in Dunning include springs, in particular leaf springs in paras 0016-0026.  Dunning uses these features to reduce the amount of work performed by the actuator and to increase accuracy of movement in paras 0004-0026.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the references to include the support of Dunning during their vibrational movements in order to reduce the amount of work performed by the vibrational actuators and to increase accuracy of movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715